KASHIWA, Circuit Judge.
Arntz Contracting Company, Beacon Construction Company, K.A. Construction Company, and Teaco, Inc., a joint venture (hereinafter Arntz), appeals the decision of the Department of Energy Board of Contract Appeals (Board), No. 187-12-81, 84-3 BCA H 17,604 (1984), in which it held that it had jurisdiction of the appeal under the Contracts Disputes Act of 1978, and in which it denied Arntz any recovery on its claims.
Having fully considered the record and the submissions of the parties, we affirm the Board’s decision on the basis of its thorough and well-reasoned opinion.
AFFIRMED